Case 20-03190-sgj Doc 113 Filed 02/23/21                       Entered 02/23/21 20:20:02            Page 1 of 17




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                                        )
In re:                                                                  )
                                                                        )   Chapter 11
                                                           1
HIGHLAND CAPITAL MANAGEMENT, L.P.,                                      )
                                                                        )   Case No. 19-34054 (SGJ)
                              Debtor.                                   )
                                                                        )
                                                                        )
HIGHLAND CAPITAL MANAGEMENT, L.P.                                       )
                                                                        )
                              Plaintiff,                                )
vs.                                                                     )   Adv. Pro. No. 20-03190 (SGJ)
                                                                        )
JAMES D. DONDERO,                                                       )
                                                                        )
                              Defendant.                                )
                                                                        )

                                      CERTIFICATE OF SERVICE

      I, Vincent Trang, depose and say that I am employed by Kurtzman Carson Consultants
LLC (“KCC”), the claims and noticing agent for the Debtor in the above-captioned case.

        On February 18, 2021, at my direction and under my supervision, employees of KCC
caused the following documents to be served via Electronic Mail upon the service lists attached
hereto as Exhibit A and Exhibit B; and via First Class Mail upon the service lists attached
hereto as Exhibit C and Exhibit D:

      •   Order Granting Motion to Continue Contempt Hearing [Docket No. 104]

      •   Instructions for any counsel and parties who wish to participate in the Hearing
          [attached hereto as Exhibit E]

        Furthermore, on February 18, 2021, at my direction and under my supervision,
employees of KCC caused the following document to be served via Electronic Mail upon the
service lists attached hereto as Exhibit A and Exhibit B:




1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
Case 20-03190-sgj Doc 113 Filed 02/23/21        Entered 02/23/21 20:20:02    Page 2 of 17




   •   WebEx Meeting Invitation to participate electronically in the hearing on February
       23, 2021 at 9:30 a.m. Central Time before the Honorable Stacey G. Jernigan


Dated: February 22, 2021
                                             /s/ Vincent Trang
                                             Vincent Trang
                                             KCC
                                             222 N Pacific Coast Highway, Suite 300
                                             El Segundo, CA 90245




                                            2
Case 20-03190-sgj Doc 113 Filed 02/23/21   Entered 02/23/21 20:20:02   Page 3 of 17



                              EXHIBIT A
           Case 20-03190-sgj Doc 113 Filed 02/23/21                          Entered 02/23/21 20:20:02                Page 4 of 17
                                                                    Exhibit A
                                                              Core/2002 Service List
                                                             Served via Electronic Mail

             Description                        CreditorName                 CreditorNoticeName                       Email
                                                                                                     ctimmons@abernathy-law.com;
Counsel for Collin County Tax            Abernathy, Roeder, Boyd &      Chad Timmons, Larry R. Boyd, bankruptcy@abernathy-law.com;
Assessor/Collector                       Hullett, P.C.                  Emily M. Hahn                ehahn@abernathy-law.com
Counsel for NexBank                      Alston & Bird LLP              Jared Slade                  jared.slade@alston.com
Counsel for NexBank                      Alston & Bird LLP              Jonathan T. Edwards          jonathan.edwards@alston.com
                                                                        William P. Bowden, Esq.,
Counsel to Jefferies LLC             Ashby & Geddes, P.A.               Michael D. DeBaecke, Esq.    mdebaecke@ashbygeddes.com
Counsel for Scott Ellington, Thomas
Surgent, Frank Waterhouse, and Issac
Leventon (the “Senior Employees”)    Baker & Mckenzie LLP               Debra A. Dandeneau              debra.dandeneau@bakermckenzie.com
Counsel for Scott Ellington, Thomas
Surgent, Frank Waterhouse, and Issac
Leventon (the “Senior Employees”)    Baker & Mckenzie LLP               Michelle Hartmann               michelle.hartmann@bakermckenzie.com

Counsel for NWCC, LLC                   Barnes & Thornburg LLP          Thomas G. Haskins, Jr.          thomas.haskins@btlaw.com
Counsel to Acis Capital Management
GP LLC and Acis Capital                                                                                mintz@blankrome.com;
Management, L.P. (collectively, “Acis”) Blank Rome LLP                  John E. Lucian, Josef W. Mintz jbibiloni@blankrome.com
                                                                                                       michael.lynn@bondsellis.com;
                                         Bonds Ellis Eppich Schafer     D. Michael Lynn, John Y.       john@bondsellis.com;
Counsel to James Dondero                 Jones LLP                      Bonds, III, Bryan C. Assink    bryan.assink@bondsellis.com
                                         Buchalter, A Professional
Counsel to Oracle America, Inc.          Corporation                    Shawn M. Christianson, Esq.     schristianson@buchalter.com
Counsel for UBS Securities LLC and                                      Martin A. Sosland and Candice   martin.sosland@butlersnow.com;
UBS AG, London Branch                    Butler Snow LLP                M. Carson                       candice.carson@butlersnow.com
Counsel to Integrated Financial                                         Candace C. Carlyon, Esq.,       ccarlyon@carlyoncica.com;
Associates Inc.                          Carlyon Cica Chtd.             Tracy M. Osteen, Esq.           tosteen@carlyoncica.com
Counsel to the Intertrust Entities and   Chipman, Brown, Cicero &
the CLO Entities                         Cole, LLP                    Mark L. Desgrosseilliers          desgross@chipmanbrown.com
                                         Cole, Schotz, Meisel, Forman
Creditor                                 & Leonard, P.A.              Michael D. Warner, Esq.           mwarner@coleschotz.com
                                         Condon Tobin Sladek
Counsel to Siepe LLC                     Thornton PLLC                J. Seth Moore                     smoore@ctstlaw.com
Counsel to Patrick Daugherty (“Mr.
Daugherty”)                              Cross & Simon LLC              Michael L. Vild, Esquire        mvild@crosslaw.com
Counsel to Jefferies LLC                 Dentons US LLP                 Lauren Macksoud, Esq.           lauren.macksoud@dentons.com
Counsel to Jefferies LLC                 Dentons US LLP                 Patrick C. Maxcy, Esq.          patrick.maxcy@dentons.com
Counsel to Acis Capital Management,
LP and Acis Capital Management GP,                                      Jeff P. Prostok, Suzanne K.     jprostok@forsheyprostok.com;
LLC ("Creditors")                        Forshey & Prostok LLP          Rosen                           srosen@forsheyprostok.com
Secured Creditor                         Frontier State Bank            Attn: Steve Elliot              selliott@frontier-ok.com
Counsel to the Redeemer Committee
of the Highland Crusader
Fund                                     Frost Brown Todd LLC           Mark A. Platt                   mplatt@fbtlaw.com
Counsel to Alvarez & Marsal CRF
Management LLC as Investment                                            Marshall R. King, Esq., Michael mking@gibsondunn.com;
Manager of the Highland Crusader         Gibson, Dunn & Crutcher        A. Rosenthal, Esq. & Alan       mrosenthal@gibsondunn.com;
Funds                                    LLP                            Moskowitz, Esq.                 amoskowitz@gibsondunn.com
Counsel to Alvarez & Marsal CRF
Management LLC as Investment
Manager of the Highland Crusader         Gibson, Dunn & Crutcher
Funds                                    LLP                       Matthew G. Bouslog, Esq.             mbouslog@gibsondunn.com
                                                                   Melissa S. Hayward, Zachery          MHayward@HaywardFirm.com;
Counsel for the Debtor                   Hayward & Associates PLLC Z. Annable                           ZAnnable@HaywardFirm.com
                                                                                                        ddraper@hellerdraper.com;
Counsel for the Dugaboy Investment                                     Douglas S. Draper, Leslie A.     lcollins@hellerdraper.com;
Trust and Get Good Trust                 Heller, Draper & Horn, L.L.C. Collins, Greta M. Brouphy        gbrouphy@hellerdraper.com
                                         Hunter Mountain Investment
Equity Holders                           Trust                         c/o Rand Advisors LLC            Jhonis@RandAdvisors.com
IRS                                      Internal Revenue Service      Attn Susanne Larson              SBSE.Insolvency.Balt@irs.gov
                                                                       Centralized Insolvency
IRS                                      Internal Revenue Service      Operation                        Mimi.M.Wong@irscounsel.treas.gov



Highland Capital Management, L.P.
Case No. 19-34054                                                     Page 1 of 4
         Case 20-03190-sgj Doc 113 Filed 02/23/21                             Entered 02/23/21 20:20:02                Page 5 of 17
                                                                     Exhibit A
                                                               Core/2002 Service List
                                                              Served via Electronic Mail

             Description                        CreditorName                 CreditorNoticeName                              Email
                                                                         Centralized Insolvency
IRS                                      Internal Revenue Service        Operation                       Mimi.M.Wong@irscounsel.treas.gov

Counsel to Crescent TC Investors, L.P.   Jackson Walker L.L.P.           Michael S. Held                 mheld@jw.com
Secured Creditor                         Jefferies LLC                   Director of Compliance          cbianchi@jefferies.com
Secured Creditor                         Jefferies LLC                   Office of the General Counsel   cbianchi@jefferies.com
Counsel to the Redeemer Committee
of the Highland Crusader                                                                                 mhankin@jenner.com;
Fund                                     Jenner & Block LLP              Marc B. Hankin, Richard Levin   rlevin@jenner.com
Counsel for CCS Medical, Inc.            Jones Day                       Amanda Rush                     asrush@jonesday.com
Counsel to the Issuers (group of 25                                      Joseph E. Bain, Amy K.          jbain@joneswalker.com;
separate Cayman issuers of loan)         Jones Walker LLP                Anderson                        aanderson@joneswalker.com
Counsel for Highland Capital
Management Fund Advisors, L.P.,
NexPoint Advisors, L.P., et al           K&L Gates LLP                   Artoush Varshosaz               artoush.varshosaz@klgates.com
Counsel for Highland Capital
Management Fund Advisors, L.P.,
NexPoint Advisors, L.P., et al           K&L Gates LLP                   James A. Wright III             james.wright@klgates.com
Counsel for Highland Capital
Management Fund Advisors, L.P.,
NexPoint Advisors, L.P., et al           K&L Gates LLP                   Stephen G. Topetzes             stephen.topetzes@klgates.com
                                         Kane Russell Coleman
Counsel to CLO Holdco, Ltd.              Logan PC                        John J. Kane                    jkane@krcl.com
Counsel for Highland CLO Funding         King & Spalding LLP             Paul R. Bessette                pbessette@kslaw.com
Counsel to BET Investments II, L.P.      Kurtzman Steady, LLC            Jeffrey Kurtzman, Esq.          Kurtzman@kurtzmansteady.com
Counsel to UBS Securities LLC and
UBS AG London Branch (“UBS”)             Latham & Watkins LLP            Asif Attarwala                  asif.attarwala@lw.com
Counsel to UBS Securities LLC and
UBS AG London Branch (“UBS”)             Latham & Watkins LLP            Jeffrey E. Bjork                jeff.bjork@lw.com
Counsel to Coleman County TAD,
Kaufman County, Upshur County,
Fannin CAD, Tarrant County, Grayson
County, Allen ISD, Dallas County,    Linebarger Goggan Blair &           Elizabeth Weller, Laurie A.
Irving ISD, and Rockwall CAD         Sampson LLP                         Spindler                        dallas.bankruptcy@publicans.com
                                     Loewinsohn Flegle Deary
Counsel for Jack Yang and Brad Borud Simon LLP                           Daniel P. Winikka               danw@lfdslaw.com
                                     Lynn Pinker Cox & Hurst,
Creditor                             L.L.P.                              Michael K. Hurst, Esq.          mhurst@lynnllp.com
Equity Holders                       Mark K. Okada                                                       mokadadallas@gmail.com
Counsel to the Redeemer Committee
of the Highland Crusader             Morris, Nichols, Arsht &                                            rdehney@mnat.com;
Fund                                 Tunnell LLP                         Curtis S. Miller, Kevin M. Coen cmiller@mnat.com
                                                                         Joseph T. Moldovan, Esq. &
Counsel to Meta-e Discovery, LLC         Morrison Cohen LLP              Sally Siconolfi, Esq.           bankruptcy@morrisoncohen.com
Bank                                     NexBank                         John Danilowicz                 john.holt@nexbankcapital.com
Counsel to California Public
Employees’ Retirement System
(“CalPERS”)                              Nixon Peabody LLP               Louis J. Cisz, III, Esq.        lcisz@nixonpeabody.com
                                                                         Securities & Exchange
SEC Headquarters                         Office of General Counsel       Commission                      SECBankruptcy-OGC-ADO@SEC.GOV
                                         Office of the United States
US Trustee for Northern District of TX   Trustee                         Lisa L. Lambert, Esq           lisa.l.lambert@usdoj.gov
                                         Pachulski Stang Ziehl &         John A. Morris and Gregory V. jmorris@pszjlaw.com;
Counsel for the Debtor                   Jones LLP                       Demo                           gdemo@pszjlaw.com
                                                                                                        rpachulski@pszjlaw.com;
                                                                         Richard M. Pachulski, Jeffrey jpomerantz@pszjlaw.com;
                                         Pachulski Stang Ziehl &         N. Pomerantz, Ira D. Kharasch, ikharasch@pszjlaw.com;
Counsel for the Debtor                   Jones LLP                       James E. O’Neill               joneill@pszjlaw.com
                                                                                                        rpachulski@pszjlaw.com;
                                                                         Richard M. Pachulski, Jeffrey jpomerantz@pszjlaw.com;
                                         Pachulski Stang Ziehl &         N. Pomerantz, Ira D. Kharasch, ikharasch@pszjlaw.com;
Counsel for the Debtor                   Jones LLP                       James E. O’Neill               joneill@pszjlaw.com



Highland Capital Management, L.P.
Case No. 19-34054                                                      Page 2 of 4
         Case 20-03190-sgj Doc 113 Filed 02/23/21                          Entered 02/23/21 20:20:02              Page 6 of 17
                                                                   Exhibit A
                                                             Core/2002 Service List
                                                            Served via Electronic Mail

             Description                        CreditorName               CreditorNoticeName                       Email
Pension Benefit Guaranty Corporation    Pension Benefit Guaranty                                    baird.michael@pbgc.gov;
(“PBGC”)                                Corporation                   Michael I. Baird              efile@pbgc.gov
Counsel to City of Garland, Garland     Perdue, Brandon, Fielder,
ISD, Wylie ISD                          Collins & Mott, L.L.P.      Linda D. Reece                  lreece@pbfcm.com
                                                                    Jeremy W. Ryan, Esq., R.        jryan@potteranderson.com;
Delaware counsel to Alvarez & Marsal Potter Anderson & Corroon Stephen McNeill, Esq. & D.           rmcneill@potteranderson.com;
CRF Management LLC                     LLP                          Ryan Slaugh, Esq.               rslaugh@potteranderson.com
Secured Creditor                       Prime Brokerage Services     Jefferies LLC                   cbianchi@jefferies.com
Counsel to UBS Securities LLC and                                   Michael J. Merchant, Sarah E.   merchant@rlf.com;
UBS AG London Branch (“UBS”)           Richards, Layton & Finger PA Silveira                        silveira@rlf.com
Counsel to Hunter Mountain Trust       Rochelle McCullough, LLP     E. P. Keiffer                   pkeiffer@romclaw.com
Counsel for Scott Ellington, Thomas                                                                 judith.ross@judithwross.com;
Surgent, Frank Waterhouse, and Issac                                Judith W. Ross, Frances A.      frances.smith@judithwross.com;
Leventon (the “Senior Employees”)      Ross & Smith, PC             Smith, Eric Soderlund           eric.soderlund@judithwross.com
Counsel to the Intertrust Entities and
the Issuers (group of 25 separate                                   David J. Karp, James V.         david.karp@srz.com;
Cayman issuers of loan)                Schulte Roth & Zabel LLP     Williams III                    jay.williams@srz.com
                                       Securities & Exchange        Andrew Calamari, Regional       bankruptcynoticeschr@sec.gov;
SEC Regional Office                    Commission                   Director                        nyrobankruptcy@sec.gov
                                       Securities & Exchange        Sharon Binger, Regional
SEC Regional Office                    Commission                   Director                        philadelphia@sec.gov
                                                                                                    mclemente@sidley.com;
Counsel to Official Committee of                                      Matthew Clemente, Alyssa      alyssa.russell@sidley.com;
Unsecured Creditors                     Sidley Austin LLP             Russell, Elliot A. Bromagen   ebromagen@sidley.com
                                                                                                    preid@sidley.com;
                                                                      Penny P. Reid, Paige Holden   pmontgomery@sidley.com;
Counsel to Official Committee of                                      Montgomery, Charles M.        cpersons@sidley.com;
Unsecured Creditors                     Sidley Austin LLP             Person, Juliana Hoffman       jhoffman@sidley.com
Counsel to Patrick Daugherty            Spencer Fane LLP              Jason P. Kathman              jkathman@spencerfane.com
                                                                      Division of Corporations -
DE Secretary of State                   State of Delaware             Franchise Tax                 dosdoc_bankruptcy@state.de.us
Counsel to the Hunter Mountain Trust    Sullivan Hazeltine Allinson
(“Hunter”)                              LLC                         William A. Hazeltine, Esq.      whazeltine@sha-llc.com
                                        The Dugaboy Investment
Equity Holders                          Trust                                                       gscott@myersbigel.com
                                        The Mark and Pamela Okada
                                        Family Trust - Exempt Trust
Equity Holders                          #1                                                          mokadadallas@gmail.com
                                        The Mark and Pamela Okada
                                        Family Trust - Exempt Trust
Equity Holders                          #2                                                          mokadadallas@gmail.com
Counsel to the United States Internal   U.S. Department of Justice,
Revenue Service                         Tax Division                David G. Adams                  david.g.adams@usdoj.gov
                                        United States Attorney
United States Attorney General          General                     U.S. Department of Justice      askdoj@usdoj.gov
Counsel to Acis Capital Management                                                                  rpatel@winstead.com;
GP LLC and Acis Capital                                               Rakhee V. Patel, Phillip      plamberson@winstead.com;
Management, L.P. (collectively, “Acis”) Winstead PC                   Lamberson                     achiarello@winstead.com
Counsel for Frank Waterhouse, Scott
B. Ellington, Isaac Leventon, Jean Paul
Sevilla, Hunter Covitz, and Thomas
Surgent (the “Employees”)               Winston & Strawn LLP          Attn: David Neier             dneier@winston.com
Counsel for Frank Waterhouse, Scott
B. Ellington, Isaac Leventon, Jean Paul
Sevilla, Hunter Covitz, and Thomas
Surgent (the “Employees”)               Winston & Strawn LLP          Attn: Katherine A. Preston    kpreston@winston.com
Counsel for Frank Waterhouse, Scott
B. Ellington, Isaac Leventon, Jean Paul
Sevilla, Hunter Covitz, and Thomas                                    Attn: Thomas M. Melsheimer;   tmelsheimer@winston.com;
Surgent (the “Employees”)               Winston & Strawn LLP          Natalie L. Arbaugh            narbaugh@winston.com




Highland Capital Management, L.P.
Case No. 19-34054                                                   Page 3 of 4
         Case 20-03190-sgj Doc 113 Filed 02/23/21                     Entered 02/23/21 20:20:02             Page 7 of 17
                                                            Exhibit A
                                                      Core/2002 Service List
                                                     Served via Electronic Mail

             Description                  CreditorName                CreditorNoticeName                        Email
                                                                                              bankfilings@ycst.com;
                                                                                              mnestor@ycst.com;
                                                                 Michael R. Nestor, Edmon L.  emorton@ycst.com;
Counsel to Official Committee of    Young Conaway Stargatt &     Morton, Sean M. Beach, Esq., sbeach@ycst.com;
Unsecured Creditors                 Taylor, LLP                  Jaclyn C. Weissgerber, Esq.  jweissgerber@ycst.com




Highland Capital Management, L.P.
Case No. 19-34054                                              Page 4 of 4
Case 20-03190-sgj Doc 113 Filed 02/23/21   Entered 02/23/21 20:20:02   Page 8 of 17



                              EXHIBIT B
          Case 20-03190-sgj Doc 113 Filed 02/23/21                        Entered 02/23/21 20:20:02               Page 9 of 17
                                                                 Exhibit B
                                                              Affected Parties
                                                          Served via Electronic Mail

         Description                   CreditorName                   CreditorNoticeName                             Email
                                                                                                     michael.lynn@bondsellis.com;
                                                                                                     john@bondsellis.com;
                                 Bonds Ellis Eppich Schafer   D. Michael Lynn, John Y. Bonds, III,   john.wilson@bondsellis.com;
 Counsel for James Dondero       Jones LLP                    John T. Wilson, IV, Bryan C. Assink    bryan.assink@bondsellis.com
 Financial Advisor to Official
 Committee of Unsecured
 Creditors                       FTI Consulting               Daniel H O'Brien                       Daniel.H.O'Brien@fticonsulting.com
 Financial Advisor to Official
 Committee of Unsecured
 Creditors                       FTI Consulting               Earnestiena Cheng                      Earnestiena.Cheng@fticonsulting.com
 Financial Advisor to Official
 Committee of Unsecured
 Creditors                       FTI Consulting            Ellory Brunner                            Ellory.Brunner@fticonsulting.com
                                                           Melissa S. Hayward, Zachery Z.            MHayward@HaywardFirm.com;
 Counsel for the Debtor          Hayward & Associates PLLC Annable                                   ZAnnable@HaywardFirm.com
                                                                                                     mclemente@sidley.com;
 Counsel to Official                                          Matthew Clemente, Alyssa Russell,      alyssa.russell@sidley.com;
 Committee of Unsecured                                       Elliot A. Bromagen, Dennis M.          ebromagen@sidley.com;
 Creditors                       Sidley Austin LLP            Twomey                                 dtwomey@sidley.com
                                                                                                     preid@sidley.com;
 Counsel to Official                                          Penny P. Reid, Paige Holden            pmontgomery@sidley.com;
 Committee of Unsecured                                       Montgomery, Juliana Hoffman,           jhoffman@sidley.com;
 Creditors                       Sidley Austin LLP            Chandler M. Rognes                     crognes@sidley.com




Highland Capital Management, L.P.
Case No. 19-34054                                                 Page 1 of 1
Case 20-03190-sgj Doc 113 Filed 02/23/21   Entered 02/23/21 20:20:02   Page 10 of 17



                               EXHIBIT C
                                          Case 20-03190-sgj Doc 113 Filed 02/23/21                                     Entered 02/23/21 20:20:02                          Page 11 of 17
                                                                                                               Exhibit C
                                                                                                        Core/2002 Service List
                                                                                                       Served via First Class Mail


               Description                            CreditorName                   CreditorNoticeName                      Address1                      Address2              Address3             City     State     Zip
  Bank                                    BBVA                                   Michael Doran                   8080 North Central Expressway      Suite 1500                                  Dallas         TX    75206
                                                                                 Centralized Insolvency
  IRS                                     Internal Revenue Service               Operation                       PO Box 7346                                                                    Philadelphia   PA    19101-7346
  Secured Creditor                        KeyBank National Association           as Administrative Agent         225 Franklin Street, 18th Floor                                                Boston         MA    02110
  Secured Creditor                        KeyBank National Association           as Agent                        127 Public Square                                                              Cleveland      OH    44114
  Texas Attorney General                  Office of the Attorney General         Ken Paxton                      300 W. 15th Street                                                             Austin         TX    78701
                                                                                                                                                    10th & Constitution
  Attorney General of the United States   Office of the Attorney General                                         Main Justice Building, Room 5111   Avenue, N.W.                                Washington     DC    20530
  US Attorneys Office for Northern
  District of TX                          Office of the United States Attorney   Erin Nealy Cox, Esq             1100 Commerce Street, 3rd Floor                                                Dallas         TX    75202
                                                                                 Revenue Accounting Division-
  TX Comptroller of Public Accounts       State Comptroller of Public Accounts   Bankruptcy Section              PO Box 13258                                                                   Austin         TX    78711
  Equity Holders                          Strand Advisors, Inc.                                                  300 Crescent Court                 Suite 700                                   Dallas         TX    75201

  TX AG Office                            Texas Attorney Generals Office         Bankruptcy-Collections Division PO Box 12548                                                                   Austin         TX    78711-2548
  U.S. Department of the Treasury         US Department of the Treasury          Office of General Counsel       1500 Pennsylvania Avenue, NW                                                   Washington     DC    20220
                                                                                                                                                    Carvel State Office
  Delaware Division of Revenue            Zillah A. Frampton                     Bankruptcy Administrator        Delaware Division of Revenue       Building, 8th Floor     820 N. French Street Wilmington    DE    19801




Highland Capital Management, L.P.
Case No. 19-34054                                                                                               Page 1 of 1
Case 20-03190-sgj Doc 113 Filed 02/23/21   Entered 02/23/21 20:20:02   Page 12 of 17



                               EXHIBIT D
                          Case 20-03190-sgj Doc 113 Filed 02/23/21            Entered 02/23/21 20:20:02          Page 13 of 17
                                                                        Exhibit D
                                                                     Affected Party
                                                                Served via First Class Mail

        Description             CreditorName                   CreditorNoticeName                          Address1                   City    State    Zip
                          Bonds Ellis Eppich Schafer   D. Michael Lynn, John Y. Bonds, III,
Counsel for James Dondero Jones LLP                    John T. Wilson, IV, Bryan C. Assink    420 Throckmorton Street, Suite 1000   Fort Worth TX     76102




Highland Capital Management, L.P.
Case No. 19-34054                                                      Page 1 of 1
Case 20-03190-sgj Doc 113 Filed 02/23/21   Entered 02/23/21 20:20:02   Page 14 of 17



                               EXHIBIT E
Case 20-03190-sgj Doc 113 Filed 02/23/21         Entered 02/23/21 20:20:02   Page 15 of 17


Judge Jernigan - February 23, 2021 at 9:30 a.m.
Hosted by Judge Stacey Jernigan



When it is time to join the meeting, click the link below:
https://us-courts.webex.com/us-courts/j.php?MTID=mea0b851ae63c81e4116a96b3c2780b08



Meeting number: 160 807 8604
Password: bankruptcy


Join by phone
1-650-479-3207 Call-in toll number (US/Canada)
Access code: 160 807 8604
 Case 20-03190-sgj Doc 113 Filed 02/23/21            Entered 02/23/21 20:20:02         Page 16 of 17


    CONNECTION INSTRUCTIONS FOR PARTICIPATING IN A WEBEX VIRTUAL HEARING
The court will allow participation in a virtual hearing using either of the following two methods. Please
connect at least 10 minutes prior to the hearing time. It is recommended that attorneys discuss the
logistics of the WebEx appearance with their clients/witnesses at least 48 hours before the hearing.
Option 1: Using the WebEx app on your smartphone, tablet, laptop, or desktop.
It is strongly preferred that participants who may speak during a hearing use the WebEx application
rather than using the “call-in" option described in Option 2.
Witnesses and attorneys who anticipate giving extensive legal argument or conducting
examination are required to utilize the video function. The court may consider special requests for
other appearance options on a case by case basis.
Please connect using only one device. Using two or more devices may cause audio feedback issues.
If using a phone or tablet for video, it should be set in a stationary position. Holding a phone or tablet
in your hand while speaking does not yield a good video for the court.
NOTE: If you are experiencing audio issues when using the WebEx application, you may use
the “Call Me At” selection under “Audio Connection” to move just the audio portion of the WebEx
conference to your telephone.


Option 2: Call-in via phone (audio only).
The meeting number/access code changes with each meeting and will be made available, along with
the dial-in number on the WebEx link and instructions sheet found on the judge’s webpage and/or on
the ECF docket for the case.
      Case 20-03190-sgj Doc 113 Filed 02/23/21            Entered 02/23/21 20:20:02         Page 17 of 17




                                      HELPFUL HINTS AND ETIQUETTE
A. Please use the mute function when you are not speaking. Please be aware that sometimes the court
   mutes everyone when there is background noise. When you want to speak, make sure you are not
   on mute. Call-in users should dial *6 to unmute your line.
B. Remember to state your name for the record each time before speaking and speak slowly and clearly
   so the court can get a good record.

C. Use headphones whenever possible, especially if using a desktop PC with external speakers. We have
   found that newer iPhones provide the best visual and audio feed – better than most desktop
   computers. If you are on a personal computer, headphones or earbuds are required for those who
   need to speak during the hearing.
D. During examination, attorneys and witnesses should use a separate camera and microphone when
   possible. To avoid feedback, parties using separate devices must not be in the same room. The court
   may consider special requests on a case by case basis.
E. WebEx participants may use the "share" button to easily share their screen or document with the court
   or other WebEx participants. Press “stop sharing” to remove the presentation from the meeting.
F. When making an appearance from a vehicle, please park in a safe location with windows rolled up (to
   minimize background distraction and noise) and use a headset that is ear-to-phone (not the vehicle’s
   hands-free speaker-phone option).
G. Suggestions for those participating in a WebEx hearing from home: If you are
   having connectivity problems, turn off devices that may be using bandwidth on your home
   network. Devices or applications such as Facetime, Roku, streaming media players, video games, or
   large downloads can negatively impact the audio and video quality of the WebEx meeting.

H. Participants are reminded that they should wear attire suitable for court.
I.   Participants who wish to test their WebEx connection or the share screen functionality in advance of
     the hearing may arrange a “practice run” by contacting the courtroom deputy.


                                   EXHIBITS AND DEMONSTRATIVE AIDS
     Exhibits should be filed ahead of time by the date that they would normally be exchanged pursuant to
     our local rules using the "notice" or "list (witness/exhibit/generic)" event in ECF. For voluminous
     exhibits, please contact the courtroom deputy, as it may be necessary for you to provide the court with
     an exhibit notebook or zip file in advance of the hearing.
     Demonstrative aids and Power Points should also be filed prior to the hearing, if possible. If not,
     WebEx has the ability to allow you to share your screen, or a particular document, with everyone in
     the hearing. If these documents are admitted as exhibits, they would then have to be filed after the
     hearing.
     During the hearing, lawyers can refer to (and offer) their exhibits by referencing the exhibit’s docket
     number for the court and all to access. After the hearing, the court will create a Minute Entry reflecting
     which exhibits were admitted. You should consider emailing exhibits to witnesses ahead of time since
     they may not have access to PACER.
